Dickinson, J.
The only feature distinguishing this case from that of Soli against this defendant, ante, p. 24, (52 N. W. Rep. 979,) is that the policy (to run five years) was issued in February, and before the hay on the marsh was harvested and stacked. It is, of course, obvious that the finding of the court that the defendant knew where the hay was when the policy was issued cannot have been strictly true, for this hay was not then in existence. But the policy was not intended merely to cover hay then in existence, but the successive crops put in stack during the period of five years, and the finding of the court should be construed liberally with reference to such conceded fact. Undoubtedly what was meant was that the defendant (by its agent) knew where the hay was to be, or might be expected to be, stacked; and, so construed, the finding is sustainable, and the case not materially distinguishable from that of Soli.
Order affirmed.
(Opinion published 52 N. W. Rep. 980.)